Citation Nr: 0830458	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an earlier effective date, prior to April 23, 
2002, for the grant of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which granted 
a claim for entitlement to TDIU and assigned an effective 
date of April 23, 2002.

In May 2008, a hearing was held before the undersigned 
Veterans Law Judge at the Washington, D.C. Central Office.  A 
transcript of that proceeding has been associated with the 
claims folder.

In June 2008, the veteran's motion to correct the transcript 
of the May 12, 2008 hearing was granted.  See 38 C.F.R. § 
20.716 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that an earlier effective date, prior to 
April 23, 2002, should be assigned for the grant of 
entitlement to TDIU.  The veteran has alleged that an earlier 
effective date of either March 18, 1998, or November 27, 
2001, should be assigned, due to the fact that he submitted a 
claim for a nonservice-connected pension on March 18, 1998, 
and he indicated in a November 27, 2001 statement that he was 
unable to work.  See hearing transcript, May 2008.  In 
essence, he contends that either of these documents could be 
construed as an informal claim for a TDIU.

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.  

The Board notes that, prior to April 23, 2002, the veteran 
did not meet the schedular criteria listed in 38 C.F.R. 
§ 4.16(a) (2007) because he did not have a single disability 
ratable at 60 percent or more, and are two or more 
disabilities, with one being ratable at 40 percent or more, 
and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  However, if 
either of the veteran's arguments are accepted, this raises 
the possibility of entitlement extra-schedular for a TDIU 
prior to April 23, 2002. 

In this regard, the Board notes that the veteran has 
indicated that he was awarded Social Security Administration 
(SSA) benefits for unemployability in 1995.  See hearing 
transcript, May 2008.  As these records are potentially 
relevant to the issue of entitlement to an earlier effective 
date for a TDIU, this issue must be remanded in order to 
attempt to locate any outstanding SSA records. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all of the veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded 
for unemployability must be obtained.  

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the June 2007 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




